DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 9/9/2021 has been entered.
Upon reconsideration of the rejections of record over Ping et al. (CN 10438161 A), the Examiner has withdrawn the previously set forth rejections. New rejections have been set forth below. 
Disposition of claims: 
Claims 2, 4-8, and 18 have been cancelled.
Claims 1, 3, and 9-17 are pending.
Claims 1 and 3 have been amended.
The amendments of claim 3 regarding the change to “any one of remaining hole transport layers” and “any one of remaining electron transport layers” overcome the rejection of claim 3 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.

Response to Arguments
Applicant’s arguments see the 11th lines from the bottom of page 6 through the end of page 11 of the reply filed 9/9/2021 regarding the rejections of claims 1, 3, 9, and 12-13 under 35 U.S.C. 103 over Liao/Seok/Ping/Park, the rejection of claim 10 under 35 U.S.C. 103 over 
Applicant argues that in Fig. 9B of Seok, the left sub-region 110a in the four sub-regions needs to be in direct contact with an electron transport layer (ETL1), while the amended claim requires to make a direct contact with a light emitting layer.
Respectfully, the Examiner does not agree.
Applicant does not claim a specific doping profile within an electron transport layer in any of claims 1 through 17 or the instant specification. That is, an electron transport layer does not need to have uniform doping profile throughout the layer. 
Therefore, the left sub-layer of the electron transport element (i.e. the layer marked by “110a” in Fig. 9B of Seok) is combined with the neighboring undoped electron transport layer (“ETL 1” in Fig. 9B) to be equated with a single electron transport layer (“ETL 1” in the figure below). The electron transport element comprising four electron transport layers, and the first electron transport layer (ETL 1 in the figure below) is in direct contact with the 1st light emitting layer.

    PNG
    media_image1.png
    488
    674
    media_image1.png
    Greyscale

For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant further argues that no matter how to group the layers between the light emitting layer and the electron transport layer in Ping, those skilled in the art cannot get the four hole transport layers. 
In the Non-Final office action of 6/9/2021, the Examiner made rejection by modifying the organic light-emitting diode of Liao as modified by Seok by incorporating stepwise-increasing doping concentration of the P-type material in the hole transport element, based on the teaching of Ping (see paragraph 54 of the Office Action of 6/9/2021). 
The Examiner re-evaluated the reference by Ping and found that the teaching of Ping supports a modification wherein the modification needs to be made by incorporating the entire five hole transport layers of Ping (i.e. 20%, 40%, 60%, 40%, and 20% layers) into the hole transport element of Liao as modified by Seok, which appears to be acknowledged by Applicant 
The hole transport layers taught by Ping are equated with 20% (layer 81), 40% (layer 82), 60% (layer 83), 40% (layer 84), 20% (layer 85), and less than 15% (layers 9-10). Therefore, Ping teaches four consecutive hole transport layers (the underlined layers), wherein the concentration of the P-type material decreases in sequence. This layer structure reads on the limitations of the hole transport element claimed in the claim set of 4/21/2021.
However, as Applicant points out, the layer 83 of the four consecutive layer does not make a direct contact with the electron transport element (the second paragraph of page 9 of Applicant’s Remarks of 9/9/21), which is the new limitation claimed in the amendments of 9/9/2021. Even if the entire hole transport layers of Example 1 of Ping including the layer 81 through 85 and layers 9-10 are incorporated into the hole transport element of the organic light emitting diode of Liao as modified by Seok, the resultant device does not read on the claimed hole transport element of the amended claims of 9/9/2021. 
Accordingly, the Examiner has revised the rejection to replace the reference by Ping with the reference by Itai in this Office Action. The revised rejection does not rely on the reference by Ping, rendering the arguments about the reference by Ping moot.
Applicant’s arguments see the second paragraph of page 11 through the last paragraph of page 12 of the reply filed 4/21/2021 regarding the rejections of claim 10 under 35 U.S.C. 103 over Liao/Seok/Ping/Nowatari, the rejection of claim 11 under 35 U.S.C. 103 over Liao/Seok/Ping/Senkovskyy, the rejections of claims 14-15 under 35 U.S.C. 103 over Liao/Seok/Ping/Seo, rejection of claim 16 under 35 U.S.C. 103 over 
Applicant argues that Liao, Seok, and Ping combined fail to disclose the structure of claim 1 and the dependent claims are patentable.
The Examiner has revised the rejection to replace the reference by Ping with the reference by Itai in this Office Action. The revised rejection does not rely on the reference by Ping, rendering the arguments about the reference by Ping moot.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 14, Applicant claims a hole transport element comprising four hole transport layers and an electron transport element comprising four electron transport layers.
Applicant discloses a fourth embodiment (Fig. 6; and [040]), wherein the hole transport element (41 in Fig. 6) includes at least three hole transport layers (413 through 414 in Fig. 6) and the electron transport element (42 in Fig. 6) includes at least three electron transport layers (423 through 424 in Fig. 6).
Even though the fourth embodiment (Fig. 6 and [040]) discloses a generic range (i.e. at least three layers) for the number of hole and electron transport layers, there is no specific embodiment to support the newly claimed range (i.e. four hole transport layers and four electron transport layers). The disclosed embodiment in Fig. 6 (i.e. at least three layers) could include many different number of layers such as 10, 100, or 1000 layers in the region marked by “∙∙∙” between layer 413 and layer 414. Thus, it appears that the instant specification does not provides sufficient support for the claimed specificity regarding the number of hole and electron transport layers.
It is noted that Applicant recites “the fourth hole transport layer 414 … the fourth electron transport layer 424” in [040] and Fig. 6. However, these statements do not support four hole transport layers and four electron transport layers, because Applicant defines the layer 413 as the third hole transport layer. Applicant calls the hole transport layer 413 in direct contact with the light emitting layer 31, “the third hole transport layer 413” rather than the first hole transport layer of the hole transport element. That is, counting of the hole transport layers within the hole transport element 41 does not start from one but starts from three in Applicant’s definition.
Regarding claims 3 and 9-13 and 15-17, claims 3 and 9-13 and 15-17 are rejected due to the dependency from claims 1 and 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2006/0040132 A1, hereafter Liao) in view of Seok et al. (US 2018/0097052 A1, hereafter Seok) and Itai et al. (US 2008/0038583 A1, hereafter Itai).
Regarding claims 1, 3, 9, and 12, Liao discloses an organic light-emitting diode (“Example 2” in [142]-[146]) comprising: 
a cathode (Mg:Ag in [146]), 
a 2nd light emitting layer (“LEL of 2nd EL Unit” in [137]), 
an undoped hole transport layer (“HTL of 2nd EL Unit”, 20 nm NPB in [136], [146]),
a hole transport element (“p-type doped organic layer in the 1st Intermediate Connector”, 30 nm NPB doped with 4 vol.% F4-TCNQ in [145]), 
an electron transport element (“n-type doped organic layer in the 1st Intermediate Connector”, 30 nm Alq doped with 1.2 vol.% Li in [144]), 
an undoped electron transport layer (“ETL of 1st EL Unit”, 10 nm Alq in [139]), 
a 1st light emitting layer (“LEL of 1st EL Unit” in [138]), and
an anode (ITO in [135]).
Liao does not teach that the hole transport element comprises four hole transport layers and the electron transport element comprises four electron transport layers.
Seok discloses an organic light emitting diode (Fig. 1 and [012]) comprising an electron transport element (“N charge generation layer (110)” in Fig. 1), wherein the electron transport element comprises an electron transport material (“second organic material”) and an N-type material (“n-type dopant”).
Seok further teaches the electron transport element ([042] and Fig. 2) comprises the 1st region (“110a”), the 3rd region (“110b”), and the 2nd region (“100c”). The doping concentration of the N-type material step-wise increases in the direction of: the 1st region, the 3rd region, and the 2nd region ([047] and Fig. 2). 
Seok teaches all three sub-regions can comprise both the electron transport material and the N-type material (Fig. 6).
Seok further teaches that the 3rd region (“110b”) can be divide into a plurality of sub-regions (d1’ and d1’’) and comprise stepwise-increased content of the N-type material (Fig. 7, [075]).
Seok exemplifies an electron transport element comprising four sub-regions, wherein each of the sub-region comprises both electron transport material and N-type material and the content of the N-type material stepwise increases (see four gray areas in the “nCGL” of Fig. 9B). 
The sub-regions of the electron transport element of Seok are equated with electron transport layer as required in the instant claim 1.
Seok teaches that stepwise doping content in the electron transport element helps electrons easily transport from the hole transport element (p-CGL) to the electron transport layer (ETL1) through the electron transport element ([066]-[067] and Fig. 4a). Furthermore, the high doping concentration and narrow width of the 2nd region (“100c”) within the electron transport element produces sharp gradient of LUMO energy (Fig. 5 and [067]), which provides high tunneling effect so that electrons can move with high efficiency in a short time.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the electron transport element of the organic light-emitting diode of Liao by dividing into four sub-regions, wherein the doping concentration of the 
The motivation for doing so would have been to easily transport electron to or from the neighboring layers and provide with high tunneling effect and increased electron transfer rate and injection efficiency, based on teaching of Seok.
Furthermore, the modification would have been a combination of prior art elements according to known structure and material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the doping profile of the N-type material within the electron transport element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting diode.
The modification provides an organic light-emitting diode comprising: 
   a cathode (Mg:Ag), 
a 2nd light emitting layer, 
an undoped hole transport layer (20 nm NPB),
a hole transport element (30 nm NPB doped with F4-TCNQ), 
   an electron transport element (30 nm Alq doped with Li) comprising four electron transport layers, wherein each electron transport layer comprises Alq and Li, the volume concentration of Li in each electron transport layer increases in sequence along the 
an undoped electron transport layer (10 nm Alq), 
a 1st light emitting layer, and
an anode (ITO), 
The organic light-emitting diode of Liao as modified by Seok does not have a hole transport element comprising four hole transport layers.
Itai discloses an organic light emitting diode (Fig. 2; [040]-[041]) comprising an anode (“201” in Fig. 2), a hole injection layer (“301”), a hole transport layer (“401”), a luminescent layer (“501”), a cathode (“701”).
Itai teaches the doping profile of the P-type material (“acceptor” in [027] and Fig. 4B; F4-TCNQ in [077]) in the hole injection layer (301B), wherein the volume concentration of the P-type material decreases along a direction of ascending distance from the anode (“201”) to the hole transport layer (“401”).
Itai teaches an alternative doping profile of the P-type material of the hole injection layer (Fig. 13H; [154]) wherein there are five sub-layers (Layers 1 through 5 in the figure below) and the average volume concentration of the P-type material over the five consecutive layers increase from left to right, as shown below.

    PNG
    media_image2.png
    455
    537
    media_image2.png
    Greyscale

Itai teaches that the electric conductivity of the hole injection layer varies continuously in a thickness direction of the hole injection layer such that a region where carriers are depleted is formed in the hole injection layer and the leak current of the organic light emitting diode can be suppressed while conductivity is improved and operation voltage is decreased ([016]).
It is noted that an ordinary skill in the art would have understood that the doping profile of the hole injection layer of an organic light emitting device can be applied to the doping profile of the hole transport element of the device of Liao (“p-type doped organic layer in the 1st Intermediate Connector” in [145]), because the hole transport element of Liao is the layer functioning to transport and inject holes come from the interface between the p-type doped organic layer and the n-type doped organic layer into the neighboring layer located at the other side from the n-type doped organic layer, which is the undoped hole transport layer (the layer (L3) in the device configuration of Liao as modified by Seok above).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting diode of Liao as 
The motivation for doing so would have been to suppress the leak current, improve conductivity, and decrease voltage of the organic light emitting diode, based on the teaching of Itai.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting diode.
The organic light-emitting diode of Liao as modified by Seok and Itai comprises: 
   a cathode (Mg:Ag), 
a 2nd light emitting layer, 
an undoped hole transport layer (20 nm NPB),
a hole transport element (30 nm NPB doped with F4-TCNQ) comprising five hole transport layers, wherein each hole transport layer comprises NPB and F4-TCNQ, the volume concentration of F4-TCNQ has the same profile as in the Fig. 13H of Itai and increase in sequence along the direction from layer L3) to L5), 
an electron transport element (30 nm Alq doped with Li) comprising four electron transport layers, wherein each electron transport layer comprises Alq and Li, the volume concentration of Li in each electron transport layer increases in sequence along 
an undoped electron transport layer (10 nm Alq)
a 1st light emitting layer, and
an anode (ITO), 
Applicant does not claim a specific doping profile within a hole transport layer or an electron transport layer in any of claims 1 through 17 or the instant specification. That is, a hole transport layer or an electron transport layer does not need to have uniform doping profile within each of the layer. 
Therefore, the undoped hole transport layer (Layer (L3)) and the first two sub layers of the hole transport element of Itai (i.e. “Layer 1” and “Layer 2” in the figure above) are combined to be equated with a single hole transport layer (“HTL 1” or “Combined hole transport layer” in the figure below), and the thickness of the layer HTL 1 is larger any one of remaining hole transport layer (i.e. HTL 1 is thicker than HTL 3 in the figure below). The average volume concentration of the P-type material of the layer HTL 1 is smaller than the layer HTL 4.

    PNG
    media_image3.png
    516
    824
    media_image3.png
    Greyscale

The first sub layer of the electron transport element (i.e. the layer marked by “110a” in Fig. 9B of Seok) is combined with the neighboring undoped electron transport layer (L6) to be equated with a single electron transport layer (“ETL 1” in the figure below), and the thickness of the layer ETL 1 is larger any one of remaining electron transport layer (i.e. ETL 1 is thicker than ETL 4 in the figure below). The average volume concentration of the N-type material of the layer ETL 1 is smaller than the layer ETL 4.

    PNG
    media_image1.png
    488
    674
    media_image1.png
    Greyscale

The organic light-emitting diode of Liao as modified by Seok and Itai is equated with:  
   a cathode (Mg:Ag), 
a 2nd light emitting layer, 
a hole transport element comprising four hole transport layers, wherein each hole transport layer comprises a hole transport material (NPB) and a P-type material (F4-TCNQ); a volume concentration of the P-type material of a hole transport layer, among the four hole transport layers in direct-contact of the light emitting layer (HTL 1 in the figure above) is less than a volume concentration of the P-type material of a hole transport layer, among the four hole transport layers in direct contact of the electron transport element (HTL 4); and the volume concentration of the P-type materials of the four hole transport layers increase in sequence along the direction of ascending distance from the cathode, 
an electron transport element comprising four electron transport layers, wherein each electron transport layer comprises an electron transport material (Alq) and an N-type material (Li), a volume concentration of the N-type material of an electron transport layer, among the four electron transport layers in direct-contact of the light emitting layer (ETL 1 in the figure above) is less than a volume concentration of the N-type material of an electron transport layer, among the four electron transport layers in direct contact of the hole transport element; and the volume concentration of the N-type materials of the four electron transport layers increase in sequence along the direction of ascending distance from the anode,
a 1st light emitting layer, and
an anode (ITO).
The organic light-emitting diode of Liao as modified by Seok and Itai reads on all the features of claims 1 and 3.
The organic light-emitting diode of Liao as modified by Seok and Itai, wherein the N-type material (Li) comprises an alkali metal, meeting all the limitations of claim 9.
The organic light-emitting diode of Liao as modified by Seok and Itai, wherein the hole transport material (NPB: N,N'-di(naphthalene-1-yl)-N,N'-diphenyl-benzidine) comprises an aromatic amine material, meeting all the limitations of claim 12.
Regarding claim 13, the organic light-emitting diode of Liao as modified by Seok and Itai reads on all the features of claims 1, 3, 9, and 12, as outlined above. 
The electron transport material of Alq does not meet the limitation of the instant claim 13; however, Liao teaches Bphen (4,7-diphenyl-1,10-phenanthroline) as another example of the 
Furthermore, Liao exemplifies an electron transport material (“n-type doped organic layer in 1st intermediate connector” in [161]) comprising Bphen as a host with Li as a dopant of an organic light-emitting diode (Example 4 in [156]-[167]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting diode of Liao by replacing the electron transport material of Alq with Bphen, based on the teaching of Liao. The substitution would have been one known element for another know element and would have led to predictable results as taught by Liao. See MPEP 2143(I)(B). The selection of electron transport material would have been one from a finite number of identified, predictable solution with a reasonable expectation of success, as taught by Liao. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum composition of the electron transport material used to build an organic light-emitting diode.
The resultant device of Liao as modified by Seok and Itai has the same structure as the device described in the claim 1 above except the electron transport material of the electron transport element, wherein the electron transport material is a phenanthroline material (Bphen).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2006/0040132 A1) in view of Seok et al. (US 2018/0097052 A1) and Itai et al. (US 2008/0038583 A1), further in view of Nowatari et al. (Intermediate connector with suppressed voltage loss for white tandem OLEDs, SID, 2009, volume 40, page 899-902, hereafter Nowatari).
Regarding claim 10, the organic light-emitting diode taught by Liao as modified by Seok and Itai reads on all the features of claims 1, 3, 9, and 12, as outlined above.
The only difference between the organic light-emitting diode of Liao as modified by Seok and Itai and the device claimed in claim 10 is the P-type material.
Nowatari discloses a tandem organic light-emitting diode comprising two light emitting layers in-between them there is a connecting unit comprising n-type charge generation layer and p-type charge generation layer (Fig. 1). 
Nowatari further discloses a P-type charge generation layer comprising OMOx (Device A in Fig. 1) which is an organic hole transporter (“NPB”) doped with MoO3 (“molybdenum (VI) oxide” in the 2nd paragraph, column 2, page 899).
The device by Nowatari uses the same hole transport material (NPB) as that of the organic light-emitting diode of Liao as modified by Seok and Itai.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting diode taught by Liao as modified by Seok and Itai by substituting the P-type material of F4-TCNQ with MoO3 based on the teaching of Nowatari. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution would have been one known element for another know element and would have led to predictable results. See MPEP 2143(I)(B). The selection of MoO3 by Nowatari would have been one from a finite number of identified, predictable solution with a reasonable expectation of success, as 
The resultant device of Liao as modified by Seok and Itai has the same structure as the device described in the claim 1 above except the P-type material in layer L3), wherein the P-type material is an inorganic material comprising MoO3.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2006/0040132 A1) in view of Seok et al. (US 2018/0097052 A1) and Itai et al. (US 2008/0038583 A1), as applied to claims 1, 3, 9, and 12 above, further in view of Senkovskyy et al. (EP 3171418 A1, hereafter Senkovskyy).
Regarding claim 11, the organic light emitting diode taught by Liao as modified by Seok and Itai reads on all the features of claims 1, 3, 9, and 12, as outlined above.
The only difference between the organic light-emitting diode of Liao as modified by Seok and Itai and the device claimed in claim 11 is the P-type material.
Senkovskyy discloses a tandem organic light-emitting diode comprising an anode (Ag in [254]), a first light emitting layer (“a blue emitting EML” in [255]), n-type charge generation layer (“formula (1)” in [257]), a p-type charge generation layer (8 wt.% “2,2',2"-(cyclopropane-1,2,3-triylidene)tris(2-(p-cyanotetrafluorophenyl)acetonitrile” in a host in [257]), a second light-emitting layer (“green emitting EML” in [260]), and a cathode (Al in [260]). 
2,2',2"-(cyclopropane-1,2,3-triylidene)tris(2-(p-cyanotetrafluorophenyl)acetonitrile has identical structure as the formula of claim 11, wherein X1, X2, and X3 are substituted aryl 
Senkovskyy further discloses p-type charge generation layer comprising F4-TCNQ and radialene and host material of NPB.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting diode of Liao as modified by Seok and Itai by substituting the P-type material of F4-TCNQ with 2,2',2"-(cyclopropane-1,2,3-triylidene)tris(2-(p-cyanotetrafluorophenyl)acetonitrile based on the teaching of Senkovskyy. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitutions of the P-type material of organic light-emitting diodes would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and device structures to build an organic light-emitting diode.
The resultant device of Liao as modified by Seok and Itai has the same structure as the device described in the claim 1 above except the P-type material in layer L3), wherein the P-type material is identical to the chemical formula as claimed in claim 11, wherein X1, X2, and X3 are substituted aryl wherein the substituent comprises at least one electron acceptor group (p-cyanotetrafluorophenyl group).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2006/0040132 A1) in view of Seok et al. (US 2018/0097052 A1) and Itai et al. (US 2008/0038583 A1), as applied to claims 1, 3, 9, and 12 above, further in view of Seo et al. (US 2013/0320368 A1, hereafter Seo ‘368).
Regarding claims 14-15, the organic light-emitting diode taught by Liao as modified by Seok and Itai reads on all the features of claims 1, 3, 9, and 12, as outlined above.
Seok discloses a display device comprising a tandem organic light-emitting diode of Seok (Fig. 12, [030]).
However, Liao as modified by Seok and Itai does not disclose a specific display panel comprising the organic light-emitting diode of Liao as modified by Seok and Itai.
Seo ‘368 teaches display panels (Figs. 3 to 7B) and display devices (Fig. 8) each of which comprises an organic light-emitting diode (“light-emitting element” in Fig. 1A and [047]) wherein a first electrode (“101” in Fig. 1A), at least two light-emitting layers (“113-1”, “113-2” in Fig. 1A), organic layers including electron and hole transport layers (included in “103-1” and “103-2” in Fig. 1A and [094]), and a second electrode (“102” in Fig. 1A).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting diode of Liao as modified by Seok and Itai by incorporating the organic light-emitting diode in a display panel as taught by Seo ‘368. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to 
The resultant display panel and the display device include the organic light-emitting diode of Liao as modified by Seok and Itai as described in claim 1 above, meeting all the limitations of claims 14-15.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2006/0040132 A1) in view of Seok et al. (US 2018/0097052 A1) and Itai et al. (US 2008/0038583 A1), as applied to claims 1, 3, 9 and 12 above, further in view of Fadhel et al. (US 2013/0200341 A1, hereafter Fadhel) and Frey (WO 2016/131918, hereafter Frey).
Regarding claim 16, the organic light-emitting diode taught by Liao as modified by Seok and Itai reads on all the features of claims 1, 3, 9, and 12, as outlined above.
The only difference between the organic light-emitting diode of Liao as modified by Seok and Itai and the device claimed in claim 16 is the P-type material.
Fadhel discloses an organic compound having the following structures ([018], [033]).

    PNG
    media_image4.png
    352
    364
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    376
    467
    media_image5.png
    Greyscale
, 
wherein R1-R4 can be hydrogen and C6-C20
Fadhel discloses that the compound of Formula (I) is preferably used as an electron transport material (“organic matrix material in electron transport layer” in [036]-[038]) of an organic light-emitting diode ([041]).
Fadhel exemplifies an organic light-emitting diode (“Device 1” in [152]) comprising an electron transport layer wherein a compound of Formula (I) (Structure 4 in [033]) is used as an electron transport layer material with an n-type dopant (W(hpp)4 in [152]).
Fadhel’s Structure 4 has identical structure as the P-type material in the instant claim 16. However, Fadhel does not teach Structure 4 can be used as a P-type material of the hole transport element in an organic light-emitting diode.
Frey teaches charge transfer doping of organic transport materials in organic light-emitting diodes (page 16, lines 6-28), wherein efficient p-doping occurs when the LUMO energy level of a P-type material (“acceptor”) is more negative than the HOMO energy of the hole transport material (left side scenario in the figure below). On the other hand, efficient n-doping occurs when the HOMO energy level of an N-type material (“donor”) is more positive than LUMO energy level of the electron transport material (right side scenario in the figure below). Therefore, the role of electron transport material to accept electrons in the n-doping is analogous the role of acceptor in the p-doping. 

    PNG
    media_image6.png
    400
    756
    media_image6.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to use a material which is conventionally used as an electron transport material as a P-type material (“acceptor” in the figure above), because the LUMO energy of the material is sufficiently low such that the material can accept electrons from the neighboring hole transport material.
It would also have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting diode of Liao as modified by Seok and Itai by substituting the P-type material of F4-TCNQ with Fadhel’s Structure 4 based on the teaching of Fadhel and Frey. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and device structures to build an organic light-emitting diode.
The resultant device of Liao as modified by Seok and Itai has the same structure as the device described in the claim 1 above except the P-type material in layer L3), wherein the P-type material is identical to the chemical formula as claimed in claim 16, wherein R1-R4 are hydrogen; and R5 is an unsubstituted aryl (biphenyl).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2006/0040132 A1) in view of Seok et al. (US 2018/0097052 A1) and Itai et al. (US 2008/0038583 A1), as applied to claims 1, 3, 9, and 12 above, further in view of Seo et al. (US 2016/0164004 A1, hereafter Seo ‘004) as evidenced by Pan et al. (CN 104277063 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Pan).
Regarding claim 17, the organic light-emitting diode taught by Liao as modified by Seok and Itai reads on all the features of claims 1, 3, 9, and 12, as outlined above.
The only difference between the organic light-emitting diode of Liao as modified by Seok and Itai and the device claimed in claim 17 is the P-type material.
Seo ‘004 discloses that organic compounds used as electron transport material of an organic light-emitting diode ([012], [041]).
Seo ’004 exemplifies Compound E08 used as an electron transport material ([044], “Embodiment 5” in [095]).

    PNG
    media_image7.png
    345
    514
    media_image7.png
    Greyscale
. 
Compound E08 of Seo has identical to the formula as claimed in claim 17, wherein R6 is a substituted aryl, wherein the substituent comprises at least one electron acceptor group (a triazine-based acceptor; marked by dashed circle in the figure above).
 Pan evidences a triazine-based acceptor (“electron withdrawing group (A)” in [031]; A2 in [032]).
However, Seo ‘004 does not teach Compound E8 can be used as a P-type material of the hole transport element of an organic light-emitting diode.
Frey teaches charge transfer doping of organic transport materials in organic light-emitting diodes (page 16, lines 6-28), wherein efficient p-doping occurs when the LUMO energy level of a P-type material (“acceptor”) is more negative than the HOMO energy of the hole transport material (left side scenario in the figure below). On the other hand, efficient n-doping occurs when the HOMO energy level of an N-type material (“donor”) is more positive than LUMO energy level of the electron transport material (right side scenario in the figure below). Therefore, the role of electron transport material to accept electrons in the n-doping is analogous the role of acceptor in the p-doping. 

    PNG
    media_image6.png
    400
    756
    media_image6.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to use a material which is conventionally used as an electron transport material as a P-type material (“acceptor” in the figure above), because the LUMO energy of the material is sufficiently low such that the material can accept electrons from the neighboring hole transport material.
It would also have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting diode of Liao as modified by Seok and Itai by substituting the P-type material of F4-TCNQ with Compound E08 of Seo ‘004 based on the teaching of Seo and Frey. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and device structures to build an organic light-emitting diode.
The resultant device of Liao as modified by Seok and Itai has the same structure as the device described in the claim 1 above except the P-type material in layer L3), wherein the P-type material is identical to the chemical formula as claimed in claim 17, wherein R6 is a substituted 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786